Citation Nr: 0633662	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connect disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1979 to 
January 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which, in pertinent part, granted the 
veteran an increased evaluation, from 20 percent to 40 
percent, for his service-connected chronic lumbar strain and 
denied entitlement to TDIU. 

 
FINDINGS OF FACT

1.  The veteran's has no more than severe chronic lumbar 
strain, demonstrated by muscle spasms and forward flexion of 
the lumbar spine to 30 degrees or less; and ankylosis is not 
demonstrated.

2.  Service connection is in effect for chronic lumbar 
strain, rated 40 percent disabling. The veteran has no other 
service-connected disabilities.

3.  The veteran has a high school education. Since 1991, he 
has been employed as a mail processor with the U.S. Postal 
Service. 

4.  The competent and probative evidence does not show that 
the veteran's service-connected chronic lumbar strain is of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for chronic lumbar strain have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45 4.71a, Diagnostic Codes 5289, 5295 (2001 and 
2002); 38 C.F.R. § 4.124(a), Diagnostic Code 5237 (2006).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The notice must indicate which 
portion of that information and evidence is to be provided by 
the claimant and which portion VA will attempt to obtain on 
the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2003, the rating 
decision in May 2003, and a statement of the case in May 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  Any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


Factual Background

The veteran's service medical records show that the veteran 
was evaluated and treated on multiple occasions in service 
for complaints of low back pain, and was diagnostically 
assessed in October 1981 as having chronic lumbar strain.

Service connection for chronic lumbar strain, rated 10 
percent disabling, was established by an RO rating action 
dated in January 1985.  A subsequent RO rating action in May 
1987 decreased the disability evaluation from 10 percent to 
noncompensably disabling.  Following VA hospitalization 
beginning in May 1989 and a VA examination in October 1989, 
the disability evaluation was increased from noncompensable 
to 20 percent disabling based on evidence of muscle spasms 
and decreased range of motion with pain
 
The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA outpatient treatment 
between October 2002 and June 2004, a VA examination 
conducted in April 2003, and reports of private examinations 
conducted in April 2003 and October 2003.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board has 
also reviewed medical evidence developed in connection with 
prior claims, such as the veteran's service medical records.  
The Board has also reviewed documents developed throughout 
this appeal, such as statements submitted by the veteran in 
support of his claim and informal briefs received from the 
veteran's representative.  

Analysis

Increased evaluation for the low back disorder

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability, a diagnostic code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The provisions of 
38 C.F.R. 4.40 and 4.45 should be considered in conjunction 
only with diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's chronic lumbar strain is rated by the RO as 40 
percent disabling under Diagnostic Code 5295 of the Rating 
Schedule  based on a finding that that the veteran  has 
symptoms compatible to severe lumbosacral strain under the 
Rating Schedule in effect prior to September 26, 2003.

In September 2003, VA revised the criteria for evaluating 
disorders of the spine. Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply. Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.A. § 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award a benefit based on a change 
in law retroactive to, but no earlier than, the effective 
date of the change. VAOPGCPREC 3-2000; VAOPGCPREC 7-2000. The 
Board is bound by those rulings.

The RO addressed the new criteria in its May 2004 statement 
of the case. Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion. If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order. Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237. 

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, effective September 26, 2003.

With respect to the application of the criteria in effect 
prior to September 23, 2003, the currently assigned 40 
percent evaluation is the maximum rating available under 
Diagnostic Code 5295 (pertaining to lumbosacral strain).  
Consequently, this code need not be discussed further.  
However, a higher rating (50 percent) is potentially 
available under former Diagnostic Code 5239 (pertaining to 
ankylosis of the lumbar spine).

In this case the veteran does not have ankylosis of the 
lumbar spine.  On VA examination in April 2003 the veteran 
showed lumbar spine motion in all planes. with forward 
flexion to 30 degrees and extension between 0 and 20 degrees.  
The examiner further questioned whether the veteran was 
putting the maximum effort into his range of motion testing.  
Sensory examination of the lower extremities showed sensation 
was intact over all aspects of the lower extremities to 
include sacral segments of the lumbar spine.  Motor 
examination showed no atrophy of the lower extremities with 
good muscle tone with large muscle groups.

Applying the rating criteria that were in effect prior to 
September 2003, the Board finds that the veteran's lumbar 
spine disability produced no more than severe lumbosacral 
strain, even considering his complaints of pain, warranting 
no more than a 40 percent rating.  Ankylosis is not shown

Considering the revised criteria, the Board finds that the 
evidence is consistent with the criteria for a 40 percent 
rating, based on the range of motion and additional physical 
findings reported by the April 2003 examiner. See April 2003 
VA examination reports (0 to 30 degrees of flexion and 0-10 
degrees of extension without motor or sensory deficits).

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Here, the record does not indicate that the veteran 
experiences any significant increase in his symptoms on 
prolonged use.  His examiners have not reported any 
diminution in excursion, strength, speed, coordination or 
endurance, as might reflect additional functional loss on use 
warranting a greater rating under the provisions of §§ 4.40, 
4.45.  In fact, when referred for a Functional Capacity 
Evaluation in April 2003, his examiner specifically noted 
that the veteran grossly exaggerated back pain and his 
disability.  He further noted that test results were 
consistent with an individual who is trying to manipulate 
them to demonstrate more pain and disability than he actually 
has and that he evidenced conscious malingering.

The preponderance of the evidence is against a rating greater 
than 40 percent under both the old and new criteria; there is 
no doubt to be resolved; and the criteria for a rating 
greater than the 40 percent rating currently in effect are 
not met.


Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disability, 
chronic lumbar strain, is rated as 40 percent disabling, the 
schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met. 38 
C.F.R. § 4.16(a). In this regard, the Board has carefully 
examined all the evidence of record and finds that the 
veteran's current disability rating is properly assigned, as 
set out in detail in the above discussion.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100 percent and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994). It is thus the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. § 
4.16(b). A finding of total disability is appropriate "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation." 38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999). The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16. "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a). 
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991). Assignment of a 
TDIU evaluation requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 
The question is whether the veteran is capable of performing 
the physical and mental tasks required of employment, not 
whether the veteran can find employment. Id.

In this case, the record indicates that the veteran has a 
high school education and works less than full time as a mail 
processor with the U.S. Postal Service.  The Board notes that 
in his current employment he has been given restrictions to 
sit in a supported chair while at work. (See VA 
Ambulatory/Outpatient Care note dated in March 2003) and has 
had a light duty job since 1999. (See Human Performance 
Center evaluation dated in April 2003).

The evidence reflect that the veteran is currently employed 
at less than full time, and with some physical restrictions 
due to both his service-connected back disorder and an 
impairment resulting from a non-service-connected left upper 
extremity disability. When afforded a Functional Capacity 
Evaluation in April 2003 by a private examiner it was 
determined that the veteran was physically capable of working 
at a light level.  In essence, while the veteran may not be 
capable of strenuous activity, in part due to his service-
connected disability, employment of a more sedentary nature 
has not been precluded. Indeed, the record contains no 
opinion by a qualified professional that the veteran is 
precluded from all forms of employment by reason of his 
service-connected back disability. On the contrary, the 
veteran is currently performing such employment.

In sum, the evidence indicates that the veteran might have 
difficulty in jobs requiring prolonged physical activities 
such as walking or bending; nevertheless, he is demonstrably 
capable of performing to some extent the physical activities 
necessary for gainful employment. To the extent to which he 
is limited by his service-connected disability, such 
limitations are contemplated in and compensated by the 40 
percent disability rating currently assigned for his 
condition. The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.

ORDER

Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated 40 percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability by reason of service-connect disabilities 
(TDIU), is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


